Citation Nr: 9919103	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-07 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for left carpal 
scaphoid fracture residuals, currently evaluated as 10 
percent disabling.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

On appeal the veteran has raised the issue of entitlement to 
service connection for an injured right thumb secondary to 
left carpal scaphoid fracture residuals.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.


REMAND

During the veteran's May 1999 testimony before the 
undersigned he contended that his service-connected left 
carpal scaphoid fracture residuals had worsened since his 
last examination of record in March 1995.  In this respect, 
in Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the United 
States Court of Appeals for Veterans Claims (Court) reminded 
VA that well-settled case law holds that when a claimant 
alleges that a service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment.  Cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  In view of the fact that 
it has been more than four years since the appellant was last 
examined the duty to assist includes scheduling a current 
medical examination.  38 C.F.R. § 3.159 (1998).

Furthermore, with respect to his claim of entitlement to 
pension benefits the appellant claims that his nonservice-
connected prostate disorder, cervical spondylosis; chronic 
low back syndrome; and degenerative joint disease of the left 
knee and ankle have increased in severity.  He additionally 
maintains that arthritis affects additional joints other than 
his neck, low back, left knee, and left ankle, and that 
ratings should also be assigned for those joints.  

With respect to the veteran's orthopedic disorders, the Board 
notes that the evaluation of a disability involving a joint 
rated on limitation of motion requires adequate consideration 
of functional loss due to pain under 38 C.F.R. § 4.40 (1998), 
as well as consideration of any functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1998).  DeLuca v. Brown, 8 
Vet. App. 202 at 206-7 (1995).  The consideration of 
functional loss due to pain by RO is not documented.  
Therefore, in accordance with DeLuca a new examination for 
pension purposes is in order.

In light of the foregoing this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, private and 
VA, from whom he has obtained medical 
treatment for any disorder since March 
1995.  Efforts to obtain these records 
must be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO should arrange for general 
medical, orthopedic, and genitourinary 
examinations in order to determine the 
nature and severity of all of the 
veteran's disorders, both those that are 
and those that are not service connected.  
Following their studies the examiners 
conducting these evaluations must provide 
an opinion as to the impact of any 
diagnosed disability on the veteran's 
ability to secure or follow a 
substantially gainful occupation.

In accordance with DeLuca, the 
orthopedist must cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion of any joint.  If the veteran 
describes flare-ups of pain of any joint, 
the examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.

Additionally, the urologist must review 
the veteran's claims file, and based upon 
the examination and review of the record, 
proffer an opinion, with supporting 
analysis, as to the level of voiding or 
urinary dysfunction, if any, resulting 
from the veteran's nonservice-connected 
enlarged prostate, in light of the 
criteria specified in 38 C.F.R. § 4.115a 
(1998).  Reasons and bases for all 
conclusions should be provided.  The 
claims folder should be made available to 
the examiners for study prior to the 
examinations.  

3.  The appellant must be given adequate 
notice of these examinations, which 
includes advising him of the consequences 
of failure to report for any examination, 
as well as a discussion of 38 C.F.R. § 
3.655(b) (1998), and the decision in 
Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  If he fails to report for any 
examination, this fact must be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  The RO should then evaluate the 
veteran's disabilities, assign a rating 
for each, and readjudicate the issues of 
entitlement to a rating in excess of 10 
percent for left carpal scaphoid fracture 
residuals, and a permanent and total 
disability rating for pension purposes 
consistent with the criteria under 38 
U.S.C.A. §§ 1155, 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17, 4.25 (1998); as well as 
the provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); and Brown v. 
Derwinski, 2 Vet. App 444 (1992).  The RO 
must consider and document the 
consideration of the criteria as 
enumerated by the decision in DeLuca.

5.  If the benefits requested are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case.  The supplemental 
statement of the case must include the 
criteria for all of the appropriate 
diagnostic codes under which the RO has 
rated each of the appellant's 
disabilities.  In light of the Court's 
decision in Brown, the RO must include a 
discussion of the average person and 
unemployability standards by which a 
permanent and total disability rating for 
pension may be assigned.  The veteran and 
his representative should then be 
provided a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to obtain additional development 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  



		
DEREK R. BROWN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


